Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record Jonathan Ward on November 4, 2021.

The application has been amended as follows: 

1. (Currently Amended) An electronic apparatus, comprising: a printed circuit board (PCB), wherein the PCB has a first layer and a second layer on a substrate; a configurable sector cavity antenna integrated into the PCB, wherein the configurable sector cavity antenna includes: a first panel embedded within the first layer of the PCB, wherein the first panel includes an inner edge and an outer edge, the outer edge of the first panel is an edge of the first layer of the PCB; a second panel embedded within the second layer of the PCB, wherein the second panel includes an inner edge and an outer edge, the outer edge of the second panel is an edge of the second layer of the PCB; a switchable via wall including multiple switchable vias configurable to selectively couple multiple interior points of the first panel and the second panel with each other, wherein a  a dielectric material; and a coil antenna embedded within the PCB, within the inner edge of the first panel.

3. (Currently Amended) The electronic apparatus of claim 1, wherein the coil antenna is embedded within the first layer of the PCB around a contour of the inner edge of the first panel of the configurable sector cavity antenna and an edge of the first -2- Application No. TBD Attorney Docket No. 113622-248880/P112142PCT-USlayer of the PCB

6. (Currently Amended) The electronic apparatus of claim 5, wherein the coil antenna is embedded within the first layer of the PCB around a contour of the inner edge of the first panel, the inner edge of the third panel, and an edge of the continuous opening.

7. (Currently Amended) The electronic apparatus of claim 6, wherein the first sector cavity antenna and the second sector cavity antenna are to conduct multiple in multiple out (MIMO) communication, and the coil antenna is to conduct near field communication (NFC).

11. (Currently Amended) An electronic apparatus, comprising: a printed circuit board (PCB), wherein the PCB has a first layer and a second layer on a substrate; a sector cavity antenna integrated into the PCB, wherein the sector cavity antenna includes: a first a dielectric material; and a coil antenna embedded within the first layer of the PCB around a contour of the inner edge of the first panel and an edge of the first layer of the PCB.

19. (Currently Amended) A computing device, comprising: a processor; a memory device coupled to the processor; a display coupled to the processor, a printed circuit board (PCB) coupled to the processor, wherein the PCB has a first layer and a second layer on a substrate, and the PCB is located underneath the display; a coil antenna embedded within the PCB; a first sector cavity antenna integrated into the PCB, wherein the first sector cavity antenna includes: a first panel embedded within the first layer of the PCB, wherein the first panel includes an inner edge and an outer edge, the outer edge of the first panel is an edge of the first layer of the PCB; a second panel embedded within the second layer of the PCB, wherein the second panel includes an inner edge and an outer edge, the outer edge of the second panel is an edge of the second layer of the PCB; a a dielectric material; and -6- Application No. TBD Attorney Docket No. 113622-248880/P112142PCT-USa second sector cavity antenna integrated into the PCB, wherein the second sector cavity antenna includes: a third panel embedded within the first layer of the PCB, wherein the third panel includes an inner edge and an outer edge, the outer edge of the third panel is an edge of the first layer of the PCB; a fourth panel embedded within the second layer of the PCB, wherein the fourth panel includes an inner edge and an outer edge, the outer edge of the fourth panel is an edge of the second layer of the PCB; a second fixed via wall including multiple vias to couple the third panel and the fourth panel along the inner edge of the third panel and the inner edge of the fourth panel; and a second radiation slot between the third panel and the fourth panel along the outer edge of the third panel and the outer edge of the fourth panel separated by the dielectric material.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, the 
Please see reasons for allowance for claims 11-18 indicated in Office Communication dated June 24, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845